PER CURIAM.
On March 19, 1981, defendant Joseph Earl Mayfield was charged by bill of information with two counts of forgery, in violation of La.R.S. 14:72. A six-member jury subsequently convicted the accused on both counts and the trial judge sentenced him to serve consecutive terms of five years’ imprisonment on each count. Defendant now appeals his conviction and sentence to this Court, relying on the two assignments of error filed below.
We have reviewed defendant’s assignment concerning alleged trial error and have found it to lack substance. Defendant’s remaining assignment challenges the trial court’s imposition of consecutive terms as excessive, La.Const. 1974, Art. 1, § 20, and inadequately supported by the trial court’s statement of sentencing reasons. La.C.Cr.P. Art. 894.1; State v. Ortego, 382 So.2d 921 (La.1980). Finding merit in the latter contention, we vacate the sentence imposed and remand for resentencing.
CONVICTION AFFIRMED: SENTENCE VACATED AND CASE REMANDED.